DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species I (claims 1-3 and 5-7) in the reply filed on March 4, 2022 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
a) Delete claims 4, 8 and 9

Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 1-3 and 5-7 is:

Regarding claims 1-3 and 5-7, the prior art does not teach or fairly suggest in combination with the other claimed limitations a  joint-use bracket for use for installing a plurality of communication lines in a joint-use section on a utility pole, comprising: a plurality of hooks, each of which includes a proximal end portion formed contiguous to the front surface of the curved plate and a distal end portion having a threaded through hole formed therethrough; and a plurality of bolts associated with the plurality of hooks, respectively, each of the plurality of bolts being configured to engage with the threaded through hole of the hook and including an end portion configured to engage with one of the plurality of threaded receiving holes, wherein the threaded receiving hole is formed at a point on the front surface where the end portion of the bolt reaches when the bolt 1s screwed in through the threaded through hole of the hook.
This limitation is found in claims 1-3 and 5-7, and is neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sprang, Jr (US 8,973,766), McCoy (US 8,596,590), Heideloff  (US 5,931,423), Sharpe (US 5,078,347), Wilson (US 3,752,902) and Conrad (US 10,355,467) disclose a bracket for installing a plurality of communication lines.
6.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


August 24, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848